            Case 2:19-cv-01130-RSL Document 77 Filed 09/08/20 Page 1 of 3




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8     FIRS HOME OWNERS ASSOCIATION,                     Case No. C19-1130RSL

 9                          Plaintiff,                   ORDER DENYING MOTION FOR
                                                         RECONSIDERATION
10
                            v.
11
       CITY OF SEATAC,
12

13                          Defendant.

14

15
            On August 18, 2020, the Court granted plaintiff’s motion for a continuance of the
16

17   trial and related dates. Defendant filed a motion for reconsideration, arguing that the

18   Court had erroneously concluded that the motion to continue was unopposed and had
19
     inadvertently extended deadlines that had already passed. Dkt. # 71. The extension of
20
     the deadlines was not inadvertent. After reviewing the motion and supporting
21

22   documents, the Court concluded that the timing of the motion was reasonable given the

23   interactions between the parties and that good cause existed for the extension of both the
24
     expert disclosure and discovery deadlines.
25

26

27
      ORDER DENYING MOTION
28    FOR RECONSIDERATION - 1
             Case 2:19-cv-01130-RSL Document 77 Filed 09/08/20 Page 2 of 3




 1          As for the Court’s characterization of the motion as “unopposed,” defendant

 2   failed to file its opposition in a timely manner. Motions for relief from a deadline may
 3
     be noted for consideration on an expedited basis under LCR 7(d)(2), but they do not
 4
     have to be. If a party chooses to note a motion for relief from a deadline for
 5

 6
     consideration on the second Friday after filing, the opposing party is given until the

 7   Wednesday before the note date to file its response: otherwise it could have as little as
 8   two days in which to review the motion and submit an opposition. If, however, the
 9
     moving party notes the motion for the third Friday after filing, LCR 7(d)(3) applies.
10
     Under that provision, the opposing party is guaranteed at least a week to submit its
11

12   opposition, which is due the Monday before the note date. The moving party then has at
13   least four business days in which to reply. Plaintiff’s motion was filed on August 6,
14
     2020, and noted for consideration on the Court’s calendar for August 21, 2020. It was,
15
     in fact, noted for the third Friday after filing. Pursuant to LCR 7(d)(3), defendant had
16

17   seven business days to respond: it did not have the option to unilaterally choose a
18   different procedural rule, take even more time to respond, and concomitantly shrink the
19
     time in which plaintiff had to reply.
20
            For all of the foregoing reasons, defendant has not shown manifest error or new
21

22   law or facts that could not have been presented in a timely manner. Reconsideration is
23   therefore DENIED. Even if the Court were to consider defendant’s belated responses to
24
     the motion to continue, it does not dispute the fact that it refused to permit depositions
25
     to be conducted remotely until the end of June 2020, despite an on-going COVID-19
26

27
      ORDER DENYING MOTION
28    FOR RECONSIDERATION - 2
            Case 2:19-cv-01130-RSL Document 77 Filed 09/08/20 Page 3 of 3




 1   pandemic. Once defendant agreed to remote depositions and plaintiff was able to

 2   question two former city councilmembers, the need to take additional depositions
 3
     became clear, and plaintiff understood that expert testimony regarding implicit bias and
 4
     areas of discretion in the administration of federal fair housing laws might be helpful to
 5

 6
     the jury. Thus, even if the Court were to reconsider its prior order, the August 18, 2020,

 7   amended case management order would remain in place.
 8

 9
            Dated this 8th day of September, 2020.
10

11
                                               Robert S. Lasnik
12
                                               United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      ORDER DENYING MOTION
28    FOR RECONSIDERATION - 3
